Name: 1999/682/EC: Commission Decision of 7 October 1999 amending Decision 93/693/EEC establishing a list of semen collection centres approved for the export to the Community of semen of domestic animals of the bovine species from third countries (notified under document number C(1999) 3105) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  cooperation policy;  research and intellectual property;  means of agricultural production;  agricultural activity;  family
 Date Published: 1999-10-20

 Avis juridique important|31999D06821999/682/EC: Commission Decision of 7 October 1999 amending Decision 93/693/EEC establishing a list of semen collection centres approved for the export to the Community of semen of domestic animals of the bovine species from third countries (notified under document number C(1999) 3105) (Text with EEA relevance) Official Journal L 270 , 20/10/1999 P. 0027 - 0030COMMISSION DECISIONof 7 October 1999amending Decision 93/693/EEC establishing a list of semen collection centres approved for the export to the Community of semen of domestic animals of the bovine species from third countries(notified under document number C(1999) 3105)(Text with EEA relevance)(1999/682/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 88/407/EEC of 14 June 1988 laying down the animal health requirements applicable to intra-Community trade in and imports of semen of domestic animals of the bovine species(1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 9(1), thereof,Whereas:(1) Commission Decision 93/693/EEC(2), as last amended by Decision 1999/131/EC(3), establishes a list of semen collection centres approved for the export to the Community of semen of domestic animals of the bovine species from third countries.(2) The competent veterinary services of Australia, Canada and the Czech Republic have forwarded requests for amendments to the list of semen collection centres officially approved for the export to the Community of semen of domestic animals of the bovine species.(3) Guarantees regarding compliance with the requirements specified in Article 9 of Directive 88/407/EEC have been received by the Commission from the Australian, Canadian and Czech authorities.(4) It is therefore necessary to amend the list of Australian, Canadian and Czech approved centres.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The lists concerning Australia, Canada and the Czech Republic in the Annex to Decision 93/693/EEC are replaced by the corresponding lists of the Annex to this Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 7 October 1999.For the CommissionDavid BYRNEMember of the Commission(1) OJ L 194, 22.7.1988, p. 10.(2) OJ L 320, 22.12.1993, p. 35.(3) OJ L 43, 17.2.1999, p. 11.ANEXO/BILAG/ANHANG/Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã /ANNEX/ANNEXE/ALLEGATO/BIJLAGE/ANEXO/LIITE/BILAGA>TABLE>